DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments filed on 3/1/2021 in relation to filing of application 15/615,579 dated 6/6/2017.
Priority claimed to provisional #62/346,013 dated 6/6/2016.
The Pre-Grant publication # US20170349182 issued on 12/07/2017.
Claims 1-23 are found to be in condition of allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.
 

The following is a statement of reasons for the indication of allowable subject matter:


While prior art combination discloses a sensor-sampling rate and generating of score for driving skill. They indicated a number of quantitative statistics based on events signals from sensors output that can be changed based on requirements, but do not disclose that such requirements are based on the trip score where adjusting the measurement rate for the sensor measurements for the subsequent trip are based on the trip score.  Additionally the prior art fails as well to disclose changing the sensor  measurement rate based on driver’s instantaneous driving behavior. The selecting of a different set of sensors to measure driving behavior based on a trip score is also not found.
Claims 1-23 are in conditions for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        March 26, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715